DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner’s Note
Applicant has filed 4 claim sets. The latter two on January 10, 2020. This examination is being done on the amended claim set filed August 07, 2019 given that claim set is identical to those filed on January 10, 2020 except the amended claim set has fixed the multiple dependent claim issues.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
‘receiving unit adapted to receive’ in claim 1
‘a system for interpreting that data’ in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term ‘which’ multiple times and it is unclear who or what ‘which’ is meant to refer back to.
Claim 1 recites ‘a system’ twice in the claim. It is unclear if the latter recitation is meant to refer to the original overall system or not. If it does this creates an indefinite loop of structures.
Claim 1 recites ‘a space’ twice in the claim. It is unclear if each recitation is meant to refer to the same element or not.
Claim 3 recites ‘at least one colour’ and it is unclear if this is meant to be part of ‘a series of colours’ or not.
Claim 5 recites ‘a plurality of sensing arrangements’ and is dependent back to claim 1 which recites ‘a sensing arrangement’ thus making it unclear if the latter recitation refers to the former or not, or is part of the former or not.
Claim 5 recites ‘a plurality of spaces’ and is dependent back to claim 1 which recites ‘a space’ thus making it unclear if the latter recitation refers to the former or not, or is part of the former or not.

Claim 6 recites ‘a plurality of spaces’ and is dependent back to claim 1 which recites ‘a space’ thus making it unclear if the latter recitation refers to the former or not, or is part of the former or not.
Claim 7 recites the limitation "the sensors" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the plurality of sensors’.
Claim 8 recites the limitation "the sensors" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the plurality of sensors’.
Claim 9 recites the limitation "the sensors" in Lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the plurality of sensors’.
Claim 13 recites the limitation "the sensors" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the plurality of sensors’.
Claim 13 recites the limitation "the person" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the bed" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the bed surface’
Claim 15 recites the limitation "the risk" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
The term "easy" in claim 16 is a relative term which renders the claim indefinite.  The term "easy" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 18 recites the term ‘which’ multiple times and it is unclear who or what ‘which’ is meant to refer back to.

Claim 19 recites the functions of ‘receive data’ and ‘interpret that data’ but does not provide any structure that is able to carry out said functions. It is unclear how the system of claim 19 is able to perform said functions without any structure.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 1-19 are all within at least one of the four categories (claims 1-17 and 19 being apparatuses and claim 18 being a process).
Regarding Step 2:
Independent claim 1 recites:
sensing movement in a space
sense movement on a surface
receive data
interpreting that data to provide an assessment of movement
display that assessment of movement and provide a visual indicator of relative impact
Independent claim 18 recites:
movement on a surface 
sense movement in a space
receiving data
interpreting that data to provide an assessment of movement
displaying that assessment of movement on an interface and providing an indicator of relative risk.
Independent claim 19 recites:
receive data 
interpret that data to provide an assessment of movement 
display that assessment of movement on an interface and provide an indicator of relative risk
The above claim limitations are tied to the abstract idea of mental processes in that they are concepts that can be performed in the human mind. This group encompasses concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claimed steps of sens(ing), receiv(ing), and interpret(ing) can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output/processing that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
The additional elements recited include: ‘a plurality of sensors, ‘a receiving unit’, ‘a system’, ‘an interface’ in claim 1; ‘a plurality of sensors’, ‘interface’ in claim 18; ‘a plurality of sensors’, ‘interface’ in claim 19.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing sens(ing), receiv(ing), interpret(ing), and display(ing) merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for sens(ing), receiv(ing), interpret(ing) and display(ing).
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. 
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-8, 10, 12-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tran (US 2008/0001735).
Regarding claim 1, Tran teaches a system for sensing and assessing movement (Abstract), the system comprising: 
a sensing arrangement for sensing movement in a space, the sensing arrangement comprising a plurality of sensors (Paragraph 0006; combination of multiple sensors), at least some of which are adapted to sense movement on a surface (Paragraph 0006; for example a chair sitting sensor, a bed sensor, an exercise equipment sensor, a video camera) and at least some of which are adapted to sense movement in a space (Paragraph 0006; for example an accelerometer, a video camera); 
a receiving unit adapted to receive data from the sensing arrangement (Paragraphs 0063 and 0111); 
a system for interpreting that data to provide an assessment of movement (Paragraphs 0063-0064, 0067, and 0111; at least ‘to make a number of determinations’); 
an interface adapted to display that assessment of movement and provide a visual indicator of relative impact (Paragraphs 0115 and 0154; ‘Readings may be color coded to 
Regarding claim 2, Tran teaches wherein the visual indicator comprises a series of colours indicating relative impact (Paragraph 0154; ‘Readings may be color coded to visually distinguish normal vs. readings that have generated an alert, along with description of the alert generated.’).
Regarding claim 5, Tran teaches wherein the system comprises a plurality of sensing arrangement for sensing movements in a plurality of spaces (Paragraph 0006 and 0070).
Regarding claim 6, Tran teaches wherein interface is adapted to display a plurality of assessments of impact of a plurality of spaces (Paragraph 0154; ‘may monitor a group or a number of users via a summary dashboard of their readings data’)
Regarding claim 7, Tran teaches wherein the sensors comprise at least one pressure sensor (Paragraph 0056; ‘pressure transducer’).
Regarding claim 8, Tran teaches wherein the sensors comprise at least one infrared sensor (Paragraph 0046; ‘these sensors are known as PIR (passive infrared) detectors or pyroelectric sensors.’).
Regarding claim 10, Tran teaches wherein movement detected by the sensing arrangement results in an assessment of increased impact (Paragraph 0174; ‘sharp accelerations may be used to indicate fall’).
Regarding claim 12, Tran teaches wherein the sensing arrangement comprises a combination of sensor types, including pressure sensors and infrared sensors (Paragraph 0006, 0046, and 0056).
Regarding claim 13, Tran teaches wherein the sensing arrangement is adapted to be located in a room having a bed surface and at least one of the sensors senses movement of the person on the bed (Paragraph 0006; ‘bed sensor’; Paragraph 0056)
claim 14, Tran teaches wherein the system is designed for sensing patient movement (Paragraph 0357).
Regarding claim 15, Tran teaches wherein the system is designed to provide an assessment of the risk of a patient fall (Paragraph 0111; ‘generates warnings should the patient’s patterns indicate that the patient has fallen or is likely to fall.’)
Regarding claim 16, Tran teaches wherein the system is designed to be located at a nurses station for easy access (Paragraph 0295; nurses stations’)
Regarding claim 18, Tran teaches a method of providing an indication of risk to a patient (Abstract; Paragraph 0001), the method comprising: 
providing a plurality of sensors (Paragraph 0006; combination of multiple sensors), at least some of which are adapted to sense movement on a surface (Paragraph 0006; for example a chair sitting sensor, a bed sensor, an exercise equipment sensor, a video camera) and at least some of which are adapted to sense movement in a space (Paragraph 0006; for example an accelerometer, a video camera); 
receiving data from the sensors (Paragraphs 0063 and 0111); 
interpreting that data to provide an assessment of movement (Paragraphs 0063-0064, 0067, and 0111; at least ‘to make a number of determinations’);; 
displaying that assessment of movement on an interface and providing an indicator of relative risk (Paragraphs 0115 and 0154; ‘Readings may be color coded to visually distinguish normal vs. readings that have generated an alert, along with description of the alert generated.’).
Regarding claim 19, Tran teaches system for providing an indication of risk to a patient (Abstract), the system adapted to: 
receive data (Paragraphs 0063 and 0111) from a plurality of sensors (Paragraph 0006; combination of multiple sensors); 

display that assessment of movement on an interface and provide an indicator of relative risk (Paragraphs 0115 and 0154; ‘Readings may be color coded to visually distinguish normal vs. readings that have generated an alert, along with description of the alert generated.’).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2008/0001735) as applied to claim 1 above in view of Tesanovic et al. (US 2014/0055285).
Regarding claim 3, Tran teaches coloring coding (Paragraph 0154) but is silent on the colors used. Tesanovic teaches wherein red is used to indicate a high level of impact and green is used to indicate a low level of impact and at least one colour is used to indicate an intermediate level of impact (Paragraph 0006). It would have been obvious to one of ordinary 
Regarding claim 4, Tran is silent explicitly on the audible indication. Tesanovic teaches wherein the interface further provides an aural indication of impact (Paragraph 0023; ‘to display an alert on the display’ and Paragraph 0018; ‘A display may output visual, audio, and or tactile data.’). It would have been obvious to one of ordinary skill in the art to have modified Tran with Tesanovic since it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the display with only visual indications taught by Tran with the display with visual and auditory indications as taught by Tesanovic.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2008/0001735) as applied to claim 1 above in view of Mix et al. (US 2014/0039351).
Regarding claim 9, Tran is silent on the use of a capacitance sensor. Mix teaches wherein the sensors comprise at least one capacitance sensor (Paragraph 0146). It would have been obvious to one of ordinary skill in the art to have modified Tran with Mix since it would only require the routine skill of simple substitution of one known element for another to obtain predictable results (MPEP 2143 I. B.) in this case the pressure sensors of Tran (Paragraph 0056; ‘pressure transducer’) with that of Mix.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2008/0001735) as applied to claim 1 above in view of Tamez (US 2014/0253324).
Regarding claim 11, Tran is silent on the assessment of movement compared to a predetermined time. Tamez teaches wherein movement lasting longer than a pre-determined time and detected by the sensing arrangement results in an assessment of increased impact (Paragraph 0098). It would have been obvious to one of ordinary skill in the art to have modified .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran (US 2008/0001735) as applied to claim 1 above in view of Nuhaan et al. (US 2008/0294490).
Regarding claim 17, Tran is silent on the interface being available of a mobile device. Nuhaan teaches wherein the interface of the system is available on mobile devices (Paragraph 0047). It would have been obvious to one of ordinary skill in the art to have modified Tran with Nuhaan because facilitates better communication and care giving (Paragraph 0005 of Nuhaan).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791